 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
 6   SHAWN HEGEDUS,                                        Case No.: 2:19-cv-02059-JCM-VCF
 7           Plaintiff,                                                    Order
 8   v.                                                               (Docket No. 14)
 9   AQUARIUS CASINO RESORT, et al.,
10           Defendants.
11         Pending before the Court is the parties’ stipulation to continue the Early Neutral Evaluation
12 Session, currently set for February 11, 2020. Docket No. 14. The Court held a hearing on the
13 stipulation on January 6, 2020. Docket No. 17. Based on the representations made at the hearing,
14 the parties’ stipulation is GRANTED.         Docket No. 14.      The Early Neutral Evaluation is
15 CONTINUED to February 20, 2020, at 9:30 a.m. The parties’ statements shall be submitted no
16 later than February 13, 2020. All other aspects of the Court’s order at Docket No. 4 continue to
17 govern.
18         IT IS SO ORDERED.
19         Dated: January 7, 2020.
20
                                                 ______________________________
21
                                                 NANCY J. KOPPE
22                                               United States Magistrate Judge

23
24
25
26
27
28

                                                     1
